DETAILED ACTION
This Office Action is in response to the Amendment filed 22 August 2022. Claim(s) 1-12 and 14-18 are currently pending. The Examiner acknowledges the amendments to claim(s) 1, 4, 11 and 16, canceled claim 13, and previously withdrawn claims 15-18.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 August 2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shackelford, Sr. et al. (US 5,531,754, “Shackelford”) in view of Kumar (US 2014/0142600A1) in view of Gordon III (US 5,064,411, “Gordon”).
Regarding claim 1, Shackelford discloses a retractable surgical blade device including a handle (12; Figs. 1-5) having a front end and a back end. The handle includes a base wall (20) and a pair of opposed sidewalls (22, 24) extending generally perpendicularly from the base wall. Each sidewall includes a flange (26, 28) extending generally perpendicularly therefrom. The base wall, sidewalls and flanges define a channel (30). A surgical blade member includes a non-metal (C3;L16-19) body member (16) which defines a pair of opposed longitudinal slots (45, 46) and a blade portion (18) is secured to the body member, thus integrally formed therewith. The flanges engage into the slots to guide and maintain the surgical blade member in the channel (C3; L5-15). The surgical blade member is movable between a cutting position wherein the blade projects from the front end of the handle and the device is capable of being employed in a surgical procedure and a retracted position wherein the blade portion is disposed in the channel such that the blade portion is unable to cut or stab persons associated with a procedure. The handle includes a front end stop means (C4;L15-30) including a section extending from the flange that is capable of resisting the blade member from disengaging from the front end of the handle. A back end stop means includes a crimped cantilevered end portion capable of resisting the blade member from disengaging from the back end of the handle (C4; L65-67, C5; L1-14). The device includes cooperating locking members on the handle and the body member. The locking members are capable of positioning and securing the blade portion in a desired position (C3; L38-54). However, Shackelford does not disclose that the blade portion is non-detachable and includes a cutting edge formed by laser, rapid prototyping or stereolithography.
In the same field of endeavor, retractable blades, Kumar teaches a blade (30;[0039]) that is integrally formed with a blade carrier element or body member (26) or may be detachable. The blade includes an integral cutting edge (54) at the distal end. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the blade of Shackelford with a cutting edge, as taught by Kumar, for the predictable result of providing means for cutting. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the blade of Shackelford as being non-detachable, as taught by Kumar, since it a person of ordinary skill in the art has good reason to pursue the known options within their technical grasp with a reasonable expectation that at least one would be successful.
The combination of Shackelford and Kumar discloses a blade portion but is silent about a cutting edge formed by laser, rapid prototyping, or stereolithography. The claimed phrase “an integral cutting edge formed by laser, rapid prototyping, or stereolithography” is being treated as a product by process limitation; that is the cutting edge is formed by using laser, rapid prototyping, or stereolithography to create a sharpened edge integral with entire blade member, as explained in [0028] of instant application. Gordon teaches cutting device used to cut biological tissue. The cutting device includes a blade having a cutting edge (58;C6;L3-18) formed by laser cutting. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use laser cutting to form the cutting edge of the blade portion of the combination of Shackelford and Kumar since Prow et al. teaches that that laser cutting is recognized as a useful technique for forming a sharpened edge of a blade. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 
Regarding claim 2, the combination of Shackelford, Kumar and Gordon discloses that the blade member is capable of slidably moving in the channel between the retracted position and the cutting position (Shackelford; C3; L60-67).
Regarding claim 3, the combination of Shackelford, Kumar and Gordon discloses that the cooperating locking members include at least two notches (60) in one of the flanges and a resilient spring clip member (62) on the body member adapted to engage into the notches. A resilient spring clip member engages into a first notch when the surgical blade member is in the cutting position and the resilient spring clip member engages into a second notch when the blade member is in the retracted position (Shackelford;C3; L38-54).
Regarding claim 4, the combination of Shackelford, Kumar and Gordon discloses that the means (resilient spring clip member) on the body member that are capable of engaging into the notches is a resilient spring clip (62) having two ends (64, 66) and an intermediate portion (44) disposed therebetween (Shackelford;C3; L38-54).
Regarding claim 5, the combination of Shackelford, Kumar and Gordon discloses that the handle includes a plurality of notches in addition to the first and second notches in addition to the first and second notches for positioning the blade in positions between the cutting and retracted positions (Shackelford;Fig. 4).
Regarding claims 6 and 7, the combination of Shackelford, Kumar and Gordon discloses that the body member includes an engaging section capable of moving the blade member in the channel. The engaging section includes an engaging surface (47) having serrations that facilitate gripping thereof (Shackelford;C3;L5-16).  
Regarding claims 8 and 9, the combination of Shackelford, Kumar and Gordon discloses that the handle and body member are made of metal and plastic (Shackelford;C2; L65-67, C3;L48-18).
Regarding claim 10, the combination of Shackelford, Kumar and Gordon discloses that the handle includes two generally parallel elongated sidewalls (Shackelford;C2; L58-65).
Regarding claim 11, the combination of Shackelford, Kumar and Gordon discloses a method of performing a surgical procedure including providing a retractable surgical blade device, as discussed above in claim 1. The device is moved from a retracted position wherein the blade portion is disposed within the channel to a cutting position wherein the blade projects from the front end of the handle (Shackelford;C3;L65-67; Fig. 1, 4). A surgical procedure is performed (Shackelford;C4; L8-14, 29-35) using the device while the blade member is in the cutting position. The blade member is moved back in the retracted position wherein the blade is retracted into the channel such that the blade portion is unable to cut or stab persons associated with a surgical procedure (Shackelford;C4; L29-34, C5; L15-24). 
Regarding claim 12, the combination of Shackelford, Kumar and Gordon discloses that after retracting the blade member into the retracted position, the device is disposed of (Shackelford;C4; L49-54).
Regarding claim 14, the combination of Shackelford, Kumar and Gordon discloses storing the device in the retracted position (Shackelford;C3; L31-35).

Response to Arguments
Applicant's arguments filed 22 August 2022 have been fully considered but they are not persuasive. The Applicant contends that the modification of Shackelford by Kumar would change the principle or operation of the Shackelford since Shackelford discloses a detachable blade portion. Respectfully, Kumar teaches a retractable scalpel, wherein one embodiment includes a detachable blade portion and another embodiment describes a non-detachable blade portion. Kumar teaches a blade portion (30) that is connected to a blade body member (26) through insert molding. The Applicant contends that Kumar does not provide a unitary blade of a carrier since two separate elements are attached by attachment means. Respectfully, “unitary” is defined as having a character of a unit, undivided, whole (merriam-webster). The term “undivided” is defined as not separated into parts or pieces: existing as a single whole (merriam-webster). The term “whole” is defined as something constituting a complex unity: a coherent system or organization of parts fitting or working together as one (merriam-webster). The term “integral” is defined as formed as a unit with another part (merriam-webster).Thus, the connection between the blade portion and carrier of Kumar via molding creates a unitary piece since the blade portion and carrier are not divided and create a coherent system of parts that work together as one. Therefore, it would have been obvious to one of ordinary skill in the art to pursue any known options provided by the prior art, i.e. modifying the device to be non-detachable through the teaching of Kumar which teaches a device that may be formed to be detachable or non-detachable. The Applicant contends that Kumar does not provide details that would enable such an assembly method or teaches a unitary blade of a plastic carrier. Respectfully, Kumar teaches that the unitary piece is formed via molding. It is noted that the term “monolithic” in which an element is cast as a single piece may be a better option if the Applicant is attempting to claim that the blade portion and body member are created as a single piece.  
The Applicant contends that the laser cutting method of Daskal is applied to silicon wafers as opposed to plastic. Respectfully, claims 1 and 11 require a surgical blade member including a plastic body member which defines a pair of opposed longitudinal slots and a blade portion. The claims 1, 9 and 11 do not require that the blade portion, that includes the cutting edge, be formed of plastic. Moreover, Shackelford is silent about the material of the blade portion, thus any material that is capable of performing cutting during a surgical procedure would be acceptable. It is noted that it may be helpful to clarify that the device includes a plastic body member and a plastic blade portion that are formed as a monolithic piece.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Matwijcow (US 5,207,696) discloses a retractable scalpel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771